Citation Nr: 0842993	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-12 876	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.

6.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the thoracic 
spine.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran retired from the Air Force after having served on 
active duty from April 1981 to July 2001.

The veteran and his wife presented sworn testimony in support 
of his claims during a hearing on appeal before the 
undersigned Acting Veterans Law Judge in August 2008.  A 
transcript of the hearing has been made and reviewed in 
conjunction with the entire claims file.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, entitlement to an initial 
disability rating in excess of 10 percent for a right knee 
disability, an initial disability rating in excess of 
10 percent for a left knee disability, and an initial 
disability rating in excess of 10 percent for degenerative 
joint disease of the thoracic spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran exhibited elevated blood pressure readings 
during service and received a diagnosis of hypertension 
within one year of his discharge from service.

2.  Bilateral carpal tunnel syndrome was not diagnosed until 
June 2005, four years after the veteran's discharge from 
service; no medical nexus to service is shown in the evidence 
of record.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

2.  Service connection for bilateral carpal tunnel syndrome 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends service connection for hypertension and 
bilateral carpal tunnel syndrome is warranted.  He asserts 
both disabilities were incurred during service.  He traces 
his carpal tunnel syndrome to a sedentary occupational 
specialty which required a lot of typing during his final 
seven years of service.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements with 
regard to the claims decided herein in a letter of March 
2003, prior to the initial rating decision in the matter.  
The veteran was notified specifically of how the VA assigns 
disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA medical records, private post-service medical records, 
service medical records, and VA medical examinations have 
been obtained in support of the veteran's claims.  The 
veteran has availed himself of the opportunity to present 
sworn testimony in support of his claims.  We are satisfied 
that all relevant and obtainable evidence pertaining to the 
issues decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  The 
veteran does not contend that there are and the Board has not 
identified any further areas of inquiry pertinent to the 
issue resolved in this decision.  Thus, the Board concludes 
that VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

	Hypertension

When a chronic disease such as hypertension becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the veteran's service medical records reveals that 
his blood pressure readings gradually rose during his twenty 
years of service, with measurements ranging from 110/70 in 
August 1988 and 117/84 in February 1990, to 130/88 in 
November 2000 and 147/91 in December 2000.  

A post-service statement from a private physician dated in 
December 2002 reflects that the veteran was seen in July 2002 
at the Kent General Hospital Emergency Department because of 
hypertension.  At that time the veteran was evaluated by a 
cardiologist and sent home with anti-hypertensive medication.  
Since that time he had been maintained on Toprol XL.  The 
report of an August 2002 VA examination corroborates this 
statement, as it reflects that the veteran was taking Toprol 
at that time.  The subsequent evidence of record reflects 
that the veteran continues to require medication for the 
control of his hypertension.

As set forth above, chronic diseases such as hypertension are 
presumed under law to have been initially incurred during 
service, if they are manifested to a degree of 10 percent 
within one year of service.  Under the VA's regulatory rating 
schedule, hypertension which requires continuous medication 
for control is rated as 10 percent disabling.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  In this case, the evidence of 
record shows that the veteran was diagnosed with hypertension 
and began taking medication for control of hypertension 
within one year of his discharge from service.  Service 
connection for hypertension is therefore warranted under the 
presumptive provisions providing for the service connection 
of chronic disease.  

	Bilateral carpal tunnel syndrome

Review of the veteran's service medical records shows that 
although he sustained a fracture of his left wrist during 
service, a ganglion cyst, and some acute and transitory 
tendinitis, he had no other wrist-related complaints.  (We 
observe that service connection for residuals of a left wrist 
fracture has been granted.)  During the August 2008 hearing 
on appeal, the veteran testified that he had complained of 
pain in his wrists during service and that he felt the pain 
was related to the increased amount of typing required for 
his service duties.  He also clarified that he had not 
received a formal diagnosis of carpal tunnel syndrome until 
the VA conducted nerve testing in 2005, although he recalled 
that following his 2002 VA compensation examination, the 
physician's assistant had commented that he had carpal tunnel 
syndrome.  

Review of the post-service VA records shows that an 
electromyograph test was conducted in June 2005 to confirm 
the clinical diagnosis of mild, bilateral carpal tunnel 
syndrome.  The testing did confirm the diagnosis, as it 
revealed bilateral median nerve compression neuropathy 
consistent with bilateral carpal tunnel syndrome.  

Upon review of the evidence in this case, the Board is 
constrained to deny the veteran's claim.  The absence of 
documentation of the veteran's wrist complaints during 
service together with the length of time which passed before 
the diagnosis of carpal tunnel syndrome was rendered, and the 
complete absence of a medical nexus indicating any other 
relationship to service, convinces the Board that the 
evidence simply does not support a grant of the benefit 
sought.  

In reaching this conclusion, the Board is aware of the 
veteran's assertion that his carpal tunnel syndrome was 
caused by typing during service.  However, as a non-medical 
expert, he is not qualified to identify his symptoms as 
carpal tunnel syndrome or to provide a competent opinion as 
to etiology.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board also emphasizes the lapse of several years between 
the veteran's separation from service and the first 
contention that he had these disorders.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In this case, the 
report of the August 2002 VA examination does not reflect any 
report or complaint by the veteran of carpal tunnel-like 
wrist pain, contrary to his hearing testimony.  Furthermore, 
he did not claim service connection for the condition until 
February 2003.  

We note that the veteran has requested service connection be 
granted under the same legal presumption which supports the 
grant of service connection for hypertension.  However, 
carpal tunnel syndrome is not one of the chronic diseases 
specified by law for which this presumption is available.  
See 38 C.F.R. § 3.309(a).  

In the absence of a direct link to service, or any other 
competent evidence which establishes that the disability was 
incurred in service, service connection for bilateral carpal 
tunnel syndrome must be denied.  38 C.F.R. § 3.303.  The 
preponderance of the evidence is against the claim.  


ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for bilateral carpal tunnel syndrome is 
denied.


REMAND

The Board has determined that further evidentiary and 
procedural development is required prior to further review of 
the veteran's claims for service connection for an acquired 
psychiatric disability and for increased disability ratings 
pertinent to his musculoskeletal disabilities.  

Review of the veteran's service medical records reveals 
several entries by a social worker with the Family Advocacy 
Program at Plattsburgh Air Force Base.  Each entry indicates 
that the reader should "see FAP [presumably, Family Advocacy 
Program] file for details."  These entries corroborate the 
veteran's written contentions and hearing testimony that he 
received mental health care during service.  However, the 
"FAP file" has not been obtained for review.  

During a May 2005 VA psychiatric examination, the veteran 
reported that he was seen by a civilian psychologist in 1982.  
As records reflecting this treatment could prove to be 
extremely probative and supportive of his claim for service 
connection, he is encouraged to provide information as to the 
name and location of the civilian psychologist so that these 
records may be obtained for review by adjudicators.

Regarding the claims for increased disability ratings, VA 
must notify the veteran that the evidence required to 
substantiate each claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life, general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  In this 
case, the veteran has not received written notice 
specifically tailored to this precedent as to the increased 
rating issues on appeal.

Furthermore, as it appears the veteran receives medical 
treatment for the disabilities at issue, such records should 
be obtained for review.  To the extent that he receives 
treatment from the VA, we note that any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  If the veteran is seeking non-VA medical care, 
he is hereby informed to report such to the RO so that the VA 
can assist him in obtaining records reflecting this treatment 
as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
service mental health records to include 
the Family Advocacy Program file through 
official channels.  All efforts to obtain 
these records must be fully documented 
for the file.

2.  The veteran should be provided with 
an additional opportunity to identify the 
name and location of the civilian 
psychologist he reported seeing during 
the 1980s, along with the appropriate 
release of information form.  These 
records should then be obtained for 
inclusion in his claims file.

3.  Provide the veteran with formal 
notice of the unique types of evidence 
which can be submitted to support his 
claims for increased disability ratings, 
as well as the criteria and potential 
alternate criteria under which his 
disabilities may be rated.  Allow him an 
appropriate period of time in which to 
respond to these notices.  Additionally 
request him to identify the source(s) of 
his post-service medical treatment for 
his knees, back, and mental disability, 
along with the release of information 
forms, if appropriate.

4.  Perform any evidentiary development 
which may become apparent based upon the 
veteran's response to the above notices. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


